Case: 21-1022   Document: 16     Page: 1   Filed: 08/03/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

       GABRIELLE E. JOHNSON-ARIZMENDI,
               Claimant-Appellant

                            v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                       2021-1022
                 ______________________

     Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-1647, Judge William S. Green-
 berg.
                 ______________________

                Decided: August 3, 2022
                ______________________

     GABRIELLE E. JOHNSON-ARIZMENDI, San Ysidro, CA,
 pro se.

     NATHANAEL YALE, Commercial Litigation Branch, Civil
 Division, United States Department of Justice, Washing-
 ton, DC, for respondent-appellee. Also represented by
 JEFFREY B. CLARK, SR., TARA K. HOGAN, ROBERT EDWARD
 KIRSCHMAN, JR.
                  ______________________
Case: 21-1022     Document: 16    Page: 2   Filed: 08/03/2022




 2                        JOHNSON-ARIZMENDI   v. MCDONOUGH




     Before MOORE, Chief Judge, PROST and STOLL, Circuit
                          Judges. *
 PER CURIAM.
     Gabrielle E. Johnson-Arizmendi appeals a decision of
 the United States Court of Appeals for Veterans Claims af-
 firming the Board of Veterans’ Appeals’ denial of her re-
 quest for Dependency and Indemnity Compensation (DIC)
 Benefits. Because we lack jurisdiction to hear Ms. John-
 son-Arizmendi’s appeal, we dismiss.
                        BACKGROUND
     Ms. Johnson-Arizmendi’s late husband, Edward Ariz-
 mendi, served on active duty from July 1964 to September
 1966. S. Appx. 4. A private physician diagnosed Mr. Ariz-
 mendi with PTSD in May 1995, and the VA diagnosed him
 with anxiety and major depressive disorder in October
 1995. S. Appx. 10. Whether Mr. Arizmendi’s psychiatric
 conditions were service connected was never adjudicated
 during his lifetime. S. Appx. 4. In 1999, however, the So-
 cial Security Administration (SSA) posthumously granted
 his claim for disability benefits due to chronic major de-
 pression with PTSD. S. Appx. 29.
     Mr. Arizmendi’s cause of death was “assault with a cut-
 ting instrument.” S. Appx. 4. Ms. Johnson-Arizmendi filed
 a claim for DIC benefits, arguing the assault was attribut-
 able to Mr. Arizmendi’s PTSD. S. Appx. 29–30. The Re-
 gional Office (RO) denied her claim, and she appealed to
 the Board. S. Appx. at 30. Ms. Johnson-Arizmendi testi-
 fied before the Board that her husband was murdered by a



      *  Circuit Judge Hughes, originally assigned to this
 panel, did not participate in deciding this case. Circuit
 Judge Hughes was replaced by Circuit Judge Stoll pursu-
 ant to Federal Circuit Rule 47.11.
Case: 21-1022    Document: 16     Page: 3    Filed: 08/03/2022




 JOHNSON-ARIZMENDI   v. MCDONOUGH                          3



 man who thought Mr. Arizmendi “was with” his wife. Id.
 She further testified that his murder was due to his PTSD.
 The Board affirmed the denial of her claim. Ms. Johnson-
 Arizmendi appealed. Id. The Veterans Court vacated and
 remanded, holding that the Board erred in not assisting
 Ms. Johnson-Arizmendi to obtain her husband’s SSA rec-
 ords and not providing an adequate statement of reasons
 for rejecting Ms. Johnson-Arizmendi’s testimony. S. Appx.
 30–31. The Board then remanded to the RO for additional
 fact finding. S. Appx. 24–26.
     The RO requested Mr. Arizmendi’s records from the
 SSA, which informed the RO that no such records existed.
 S. Appx. 6. The RO notified the Board and indicated that
 the appeal should proceed. Id. The Board found that the
 RO used reasonable efforts to obtain the SSA records and
 therefore satisfied its duty to assist Ms. Johnson-Ariz-
 mendi. S. Appx. 6–7.
     The Board also found that, even if Mr. Arizmendi had
 a service-connected psychiatric disability, there was no ev-
 idence it caused or materially contributed to his death. S.
 Appx. 16. By Ms. Johnson-Arizmendi’s own account of her
 husband’s demise, Mr. Arizmendi was escorting a dis-
 tressed woman home when he encountered her husband,
 who evidently believed Mr. Arizmendi was “with” his wife
 and proceeded to kidnap and murder Mr. Arizmendi. S.
 Appx. 17. The Board found it unclear how Ms. Johnson-
 Arizmendi, who was not present for the alleged kidnapping
 and murder, had firsthand knowledge of her husband’s
 death. The Board also explained that this account did not
 address how Mr. Arizmendi’s alleged disability contributed
 to his death. Accordingly, it denied the claim.
     Ms. Johnson-Arizmendi appealed to the Veterans
 Court, asserting the Board: (1) failed to obtain Mr. Ariz-
 mendi’s SSA records and (2) improperly discounted her lay
 statements. The Veterans Court affirmed, explaining that
 further efforts to obtain the SSA records were not required
Case: 21-1022     Document: 16       Page: 4   Filed: 08/03/2022




 4                         JOHNSON-ARIZMENDI    v. MCDONOUGH



 and that the Board thoroughly considered Ms. Johnson-
 Arizmendi’s testimony and provided adequate reasoning
 for its denial of benefits. S. Appx. 2–3. Ms. Johnson-Ariz-
 mendi appeals.
                          DISCUSSION
     Our jurisdiction over decisions of the Veterans Court is
 limited. Under 38 U.S.C. § 7292(a), we may review “the
 validity of a decision of the [Veterans] Court on a rule of
 law or of any statute or regulation . . . or any interpretation
 thereof (other than a determination as to a factual matter)
 that was relied on by the [Veterans] Court in making the
 decision.” Except with respect to constitutional issues, we
 “may not review (A) a challenge to a factual determination,
 or (B) a challenge to a law or regulation as applied to the
 facts of a particular case.” 38 U.S.C. § 7292(d)(2).
     We lack jurisdiction over Ms. Johnson-Arizmendi’s ap-
 peal. Ms. Johnson-Arizmendi concedes that her appeal
 does not involve the validity or interpretation of a statute
 or regulation. Appellant’s Informal Br. at 1. Nor does it
 raise any constitutional issues. Instead, Ms. Johnson-Ariz-
 mendi essentially asks us to reweigh the evidence and find
 that her husband had a service-connected disability that
 caused or materially contributed to his death. Id. at 2. We
 lack jurisdiction to review the Board’s contrary fact finding.
 We therefore dismiss.


                         DISMISSED
                             COSTS
 No costs.